       Case 3:20-cr-02064-JLS Document 38 Filed 03/04/21 PageID.94 Page 1 of 1




 1
 2
 3
 4
                          UNITED STATES DISTRICT COURT
 5
                        SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
     UNITED STATES OF AMERICA,                   Case No.: 20-CR-02064-JLS
 8
           Plaintiff,
 9                                               ORDER GRANTING MOTION
     v.
10                                               FOR INSPECTION OF
                                                 EVIDENCE
11 AGUSTIN JAIME MENDEZ-MEJIA
12         Defendant.
13
14        Upon application of Mr. Mendez-Mejia and good cause appearing thereof,
15 IT IS HEREBY ORDERED that:
16        Homeland Security Investigations allow Mr. Mendez-Mejia and his representatives
17        to inspect the narcotics seized in this case provided:
18            a. He provides the United States notice of the individuals who will need
19               access to the narcotics;
20            b. A representative of HSI is present, and be able to view any inspection
21               performed on the narcotics; and
22            c. Mr. Mendez-Mejia and his representatives be subject to the security
23               protocols of HSI.
24        IT IS SO ORDERED.
25 Dated: March 4, 2021
26
27
28
